Citation Nr: 0318646	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  97-29 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Whether a timely appeal was filed with respect to the 
question what evaluation is warranted for a hiatal hernia, 
with gastroesophageal reflux disease, since May 1, 1995?

2.  Whether a timely appeal was filed with respect to the 
question what evaluation is warranted for a low back disorder 
since May 1, 1995?

3.  Whether a timely appeal was filed with respect to the 
question what evaluation is warranted for hemorrhoids since 
May 1, 1995?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1964, and 
from July 1964 to April 1995.

This case originally came before the Board of Veterans' 
Appeals (Board) from an April 1996 determination entered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.  During the pendency of this appeal the 
veteran moved and his file was transferred to the Roanoke, 
Virginia RO.

In July 2002 correspondence the Board advised the veteran 
that his substantive appeal with respect to the RO's action 
in April 1996 appeared not to have been timely filed.  In 
response, the veteran requested a hearing, and, in September 
2002, the Board remanded the appeal to the RO in order to 
afford the veteran his requested hearing.  

The veteran withdrew his request for a hearing in 
correspondence received by the RO in December 2002.  At that 
time, the veteran also noted that he had recently been 
granted the 10 percent rating he had sought for his service-
connected hemorrhoids and that such matter was no longer at 
issue.  

Despite the foregoing statement, the RO considered such 
issue, while noting that a "complete grant" of benefit 
sought on appeal had been made, in a supplemental statement 
of the case in February 2003, and such matter was addressed 
by the veteran's representative in subsequently compiled 
written presentations.  Notwithstanding the veteran's 
apparent withdrawal of the issue presented as to rating to be 
assigned for hemorrhoids, more recent actions by the 
representative contradict the veteran's December 2002 
statement and, as such, the Board herein addresses the 
jurisdictional issue presented as to that matter, and the 
others now on appeal.  

Issues involving the veteran's entitlement to service 
connection for hyperlipidemia and hypertension, as well as 
claims for initial ratings for tinnitus, hearing loss, 
osteoarthritis of multiple joints, and seasonal allergies 
with hay fever, are addressed in the Remand portion of this 
document, pursuant to the holding in Manlincon v. West, 12 
Vet. App. 238 (1999).

Although the appeal of the April 1996 action is herein 
dismissed in part, the veteran's submission of October 1997 
is a claim increased evaluations for the disorders in 
question.  As such, this matter is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  By its rating decision of April 1996, the RO, among other 
actions, granted entitlement to service connection for a 
herniated nucleus pulposus at L4-5 with degenerative joint 
disease from L-1 to L-4, for a hiatal hernia with 
gastroesophageal reflux disease, and for hemorrhoids.  The RO 
assigned ratings of 10 percent for the low back and hiatal 
hernia disorders, and a noncompensable rating for 
hemorrhoids.

2.  Notice of the RO's actions in April 1996 was mailed to 
the veteran on April 26, 1996. 

3.  On April 30, 1997, the veteran submitted a notice of 
disagreement with the ratings assigned by the RO in April 
1996 for his service-connected hemorrhoids, low back and 
hiatal hernia disorders, following which a statement of the 
case was mailed to the veteran on July 30, 1997.

4.  A substantive appeal regarding the ratings assigned for 
low back and hiatal hernia disorders and for hemorrhoids, was 
not received by the RO prior to October 14, 1997, with there 
being a presumption of a postmark date of October 7, 1997.

5.  A timely substantive appeal was not received by the RO 
regarding the April 1996 ratings assigned for the veteran's 
low back, hiatal hernia, and hemorroidial disorders.


CONCLUSION OF LAW

As a timely substantive appeal to the April 1996 RO actions, 
as to the ratings assigned for low back, hiatal hernia, and 
hemorrhoidial disorders, was not filed.  The Board is without 
jurisdiction to review the merits of claims presented.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.300, 20.302, 20.303, 20.305 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that it is the Board's mandatory 
obligation to ascertain in each and every case, and at any 
juncture in its adjudication process, that it has 
jurisdiction over the subject matter presented.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated).  The fact that the RO erred 
in accepting the VA Form 9 of October 1997 as timely filed is 
not dispositive of this matter as the United States Court of 
Veterans Appeals (Court) held in Lozano v. Derwinski, 1 Vet. 
App. 184, 185-86 (1991), relying upon OPM v. Richmond, 496 
U.S. 414 (1990), held that an error could not be relied on to 
estop VA from denying monetary benefits.  In Richmond, the 
Supreme Court held that the payment of government benefits 
must be authorized by statute; therefore, erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits.  Richmond, 496 U.S. at 424; 
see Schweiker v. Hansen, 450 U.S. 785, 788-90 (1981).  

Notwithstanding the Board's obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the RO addressed the issue of 
the timeliness of filing of the substantive appeal, although 
it later conceded timeliness and readdressed such question on 
remand, following the Board's intervention.  It is likewise 
apparent that the Board through its July 2002 correspondence 
properly advised the veteran, pursuant to 38 C.F.R. 
§ 20.903(c), of its intent to address such question and 
apprised him of the facts as they were then known and the 
legal authority governing the disposition of the timeliness 
issue.  

The question herein presented, that of the timeliness of 
filing of a substantive appeal, is by definition a legal one, 
and one governed not by the facts presented but by the 
controlling laws and regulations.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  While the veteran argues that 
he completed his substantive appeal on September 27, 1997, 
and promptly mailed such document to the Washington RO, and 
that the document was thereafter mishandled by either the 
United States Postal Service or RO personnel, he stipulates 
that he cannot offer proof that his substantive appeal was 
mailed prior to the expiration of the 60-day period following 
the issuance by the RO of a statement of the case.  The 
veteran, however, argues that his long service to his 
country, that the RO's erroneous acceptance of his 
substantive appeal, and the VA's expenditure of valuable 
resources in developing his claims following the RO's 
acceptance of his substantive appeal warrant an exception to 
the rule of law.  Notwithstanding the veteran's argument that 
VA is estopped from denying the submission of a timely 
substantive appeal, there is found to be no possibility of 
prejudice to the veteran were the Board to proceed to address 
the questions presented in an effort to ascertain whether the 
Board has jurisdiction.  See Bernard; VAOPGCPREC 16-92, 57 
Fed. Reg. 49747 (1992).  Also, because the governing legal 
authority, and not the evidence, is dispositive of this 
matter, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) and its 
implementing regulations are not found to be applicable and 
remand for their consideration by the RO is unnecessary.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Analysis

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 9, Appeal to 
Board of Veterans' Appeals, or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.302(b), 20.303.  The Court has held that, if the 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The evidence of record shows that the RO in a rating decision 
of April 16, 1996, in pertinent part, granted entitlement to 
service connection for a herniated nucleus pulposus at L4-5, 
with degenerative joint disease from L-1 to L-4, and assigned 
a 10 percent schedular evaluation.  Service connection was 
also granted for a hiatal hernia with gastroesophageal 
reflux, for which a 10 percent rating was assigned, and for 
hemorrhoids which were evaluated as noncompensable.  Notice 
of this action was furnished to the veteran by the RO in its 
letter, dated April 26, 1996.  

A notice of disagreement as to the ratings assigned for the 
veteran's low back, hiatal hernia and hemorrhoidial disorders 
was not received by the RO until April 30, 1997, more than 
one year following the date of mailing of notice of the April 
1996 actions.  However, because the postmark date on the 
letter containing the notice of disagreement was not 
available, the postmarked date was presumed by the RO, 
pursuant to 38 C.F.R. § 20.305, to be five days prior to the 
date of the RO's receipt of such correspondence, exclusive of 
the intervening Saturday and Sunday, or April 24, 1996.  
Hence, the RO correctly determined that the veteran's notice 
of disagreement was timely submitted.  

Following the completion of certain development actions by 
the RO, a statement of the case was provided to the veteran 
as an attachment to correspondence mailed to him on July 30, 
1997.  As a further attachment to the July 1997 
correspondence, the RO included a VA Form 9, Appeal to the 
Board of Veterans' Appeals, and the cover letter accompanying 
the statement of the case requested that the veteran read the 
instructions on the VA Form 9 in order to comply with the 
time requirements for the submission of a substantive appeal.  
The VA Form 9 was instructive of the fact that the veteran 
had one year from the date the notice of decision had been 
mailed or, 60 days from the date that the statement of the 
case had been mailed, to file a timely substantive appeal.  
He was also informed of the possibility of requesting and 
receiving an extension as to the noted time limits, if 
circumstances so warranted.  

In this instance, however, a substantive appeal was not then 
received by the RO until October 14, 1997, well beyond the 
60-day period allotted from the time of issuance of the 
statement of the case, and the one-year appeal period which 
began on April 26, 1996.  Moreover, no request for an 
extension of time for the filing of the substantive appeal is 
shown to have been made within the required time frame.  See 
38 C.F.R. § 20.303.  

As was the case with the veteran's notice of disagreement, 
the envelope containing the veteran's substantive appeal is 
unavailable, but in this instance, the presumption that the 
correspondence was mailed five days prior to the RO's receipt 
does not render the document in question timely filed.  With 
the holiday occurring on Columbus Day, and being preceded by 
Saturday and Sunday, October 11 and 12, 1997, respectively, 
the presumed postmark date would revert to not earlier than 
October 7, 1997.  As the last date for timely filing was 
September 29, 1997 (the 60-day period actually ended on 
Sunday, September 28, 1997, with extension to Monday, 
September 29, 1997, per 38 C.F.R. § 20.305), it is clear that 
the veteran's substantive appeal was not timely filed.  

As well, the record reflects that the provisions of 38 C.F.R. 
§ 20.302(b) are not for application in this instance, as 
there was no possibility of the receipt of additional 
evidence by the RO, following the issuance of the statement 
of the case in July 1997, within the time permitted to 
perfect an appeal, as would have required the RO to prepare 
and furnish a supplemental statement of the case and possibly 
extend the period within which to timely file the substantive 
appeal.  See 38 C.F.R. § 20.302(b); VAOPGCPREC 9-97, 62 Fed. 
Reg. 15567 (1997).  

With regard to the veteran's argument that VA should accept 
his word as a retired military officer that he mailed his 
substantive appeal within the prescribed time limit, such an 
argument is an equitable argument, not one based on the law.  
While the Board is mindful that the veteran in this matter 
has honestly and faithfully served his country for many 
years, the dispositive legal authority provides no exception 
to the limits established by the United States Congress for 
the initiation and perfection of claims for VA compensation 
benefits.  As Justice Scalia has pointed out, the lack of 
jurisdiction means "an inability to act, not merely in 
unappealing cases, but in compelling cases as well."  
National Black Media Coalition v. Federal Communications 
Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985).

There, too, is no documentary evidence of any mishandling of 
the veteran's substantive appeal by VA or non-VA personnel.  
While it is unfortunate that the RO erred in finding that the 
veteran's appeal had been timely perfected, the Board is not 
bound by any such error or estopped from denying jurisdiction 
where in fact no basis for the Board's jurisdiction exists.  

In the absence of a timely appeal of the RO's April 1996 
determination, as applicable to this matter, the Board lacks 
jurisdiction to consider the merits of the underlying claims 
and such claims must be dismissed.  Roy.  


ORDER

In the absence of a timely filed substantive appeal with 
respect to the RO's April 1996 rating decision, appeals 
pertaining to the ratings assigned for low back, hiatal 
hernia, and hemorrhoidial disorders are dismissed.


REMAND

The April 1997 notice of disagreement is found by the 
undersigned to encompass broadly all disorders for which 
service connection was established in the April 16, 1996 
rating decision.  Notwithstanding subsequent action by VA as 
to one or more of such matters, no statement of the case as 
to matters adjudicated in the April 1996 action, including 
those pertaining to claims for initial ratings in excess of 
that assigned for tinnitus, hearing loss, seasonal allergies 
with hay fever, and osteoarthritis of the knees, elbows, 
wrists, and left foot, was ever provided to the veteran.  
Pursuant to Manlincon, a remand is required for the issuance 
of statement of the case as to the aforementioned issues.  

Accordingly, such matters are REMANDED to the RO for the 
following action:

The RO should furnish to the veteran and 
his representative a statement of the 
case regarding the veteran's notice of 
disagreement pertaining to the ratings 
assigned for tinnitus, hearing loss, 
seasonal allergies with hay fever, and 
osteoarthritis of the knees, elbows, 
wrists, and left foot.  Notice is hereby 
afforded the veteran that he must submit 
a timely substantive appeal within 60 
days of the date of issuance of the 
statement of the case in order to perfect 
his right to appellate review of such 
issues by the Board at a later time.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

